EXHIBIT21 PHILLIPS-VAN HEUSEN CORPORATION SUBSIDIARIES The following table lists all of the subsidiaries of Phillips-Van Heusen Corporation and the jurisdiction of incorporation of each subsidiary. Each subsidiary does business under its corporate name indicated in the table. Name State or Other Jurisdiction of Incorporation BassNet, Inc. Delaware Calvin Klein, Inc. New York Camisas Modernas, S.A. Guatemala CK Service Corp. Delaware Cluett Peabody Resources Corporation Delaware Cluett, Peabody & Co., Inc. Delaware Confezioni Moda Italia S.r.l. Italy Elmira 3 B.V. Netherlands HHS Investments (Japan) Ltd. British Virgin Islands Hilfiger Beteiligungsgesellschaft mbH Germany Hilfiger Holdings Germany GmbH & Co. KG Germany Hilfiger Stores GmbH Switzerland Hilfiger Stores B.V. Netherlands Hilfiger Stores Denmark Aps Denmark Hilfiger Stores France SAS France Hilfiger Stores GesmbH Austria Hilfiger Stores GmbH Germany Hilfiger Stores Ireland Ltd. Ireland Hilfiger Stores Ltd. England Hilfiger Stores BVBA Belgium Hilfiger Stores S.r.l. Italy Hilfiger Stores SpZoo Poland Hilfiger Stores SRO Czech Republic Hilfiger Stores Sweden AB Sweden izod.com inc. Delaware Karl Lagerfeld LLC Delaware Novel Sportswear Holdings (Japan) Ltd. British Virgin Islands Phillips-Van Heusen (Far East) Ltd. Hong Kong Phillips-Van Heusen Canada, Inc. Canada Phillips-Van Heusen Puerto Rico LLC Delaware Prince 1 B.V. Netherlands Prince 2 B.V. Netherlands Prince Lux 1 S.à r.l. Luxembourg Prince Lux 2 S.à r.l. Luxembourg PVH Europe B.V. Netherlands PVH Europe, Inc. Delaware PVH Foreign Holdings Corp. Delaware PVH Limited England PVH Neckwear, Inc. Delaware PVH Prince C.V. Holding Corporation Delaware PVH Puerto Rico, Inc. Delaware PVH Realty Corp. Delaware PVH Retail Stores, Inc. Delaware PVH Wholesale Corp. Delaware PVH Wholesale New Jersey, Inc. Delaware T. H. Deutschland GmbH Germany T. H. International N.V. Netherlands Antilles TH 1 Holding (Cyprus) Ltd. Cyprus TH Belgium BVBA Belgium TH Denmark Aps Denmark TH France SAS France TH Italia S.r.l. Italy TH Monument B.V. Netherlands TH Osterreich GesmbH Austria TH Sweden AB Sweden TH UK Ltd. England Tomcan Investments, Inc. Delaware Tommy Hilfiger (HK) Ltd. Hong Kong Tommy Hilfiger (Eastern Hemisphere) Ltd. British Virgin Islands Tommy Hilfiger B.V. Netherlands Tommy Hilfiger Canada Inc. Canada Tommy Hilfiger Canada Retail Inc. Canada Tommy Hilfiger Corporation British Virgin Islands Tommy Hilfiger Europe B.V. Netherlands Tommy Hilfiger Finland OY Finland Tommy Hilfiger Footwear Europe GmbH Germany Tommy Hilfiger Japan Corporation Japan Tommy Hilfiger Japan Holding Godo Kaisha Japan Tommy Hilfiger Licensing LLC Delaware Tommy Hilfiger (India) Ltd. British Virgin Islands Tommy Hilfiger Marka Dagitim Turkey Tommy Hilfiger Norge AS Norway Tommy Hilfiger Retail, LLC Delaware Tommy Hilfiger Schweiz GmbH Switzerland Tommy Hilfiger Stores Norge AS Norway Tommy Hilfiger U.S.A. Inc. Delaware Tommy Hilfiger Wholesale, Inc. California Trumpet C.V. Netherlands Wellrose Ltd. Hong Kong March 30, 2011
